Concurring Opinion by
ADKINS, J.,
which BARBERA, J., joins.
I agree with the outcome of this case. I even agree with most of the Majority’s reasoning. I write separately because on page 35 of the Slip Opinion the Majority makes a statement that I think it will later regret.
*723Specifically, the Majority writes: “Where the initial placement of the children outside of the home has been held erroneous by appellate decision, consideration of the children’s time and improvement in foster care will normally be of diminished value.” Maj. Op. at 711, 66 A.3d at 1041. This “diminished value” language contradicts the holding of this case, under which, any attempt to discount the child’s time or improvement in foster care “would artificially distort the court’s evaluation of the best interests of the child, which is the determinative factor in choosing a permanency plan.” Id. at 714, 66 A.3d at 1043.
Under the Majority’s holding, “in selecting a permanency plan for a child in need of assistance,” juvenile courts “may consider information relating to the entire period of the child’s placement even when an appellate decision has reversed an earlier order that was the basis for a portion of the time spent in that placement.” Id. In doing so, courts are not “to ignore the existing attachment and emotional ties [or] imagine what those ties might have been in an alternate world in which the children had spent one-third less time with the caregiver than they actually did.” Id. at 711, 66 A.3d at 1041. Any attempt to figure out what would have been if the juvenile court had not issued an erroneous decision the Majority calls “mental gymnastics,” which it prohibits. Id. at 711, 66 A.3d at 1041. Rather, it requires juvenile courts “to assess the reality of the children’s circumstances and make findings accordingly.” Id.
Yet, in the same breath, the Majority speaks of “normally” giving “consideration of the children’s time and improvement in foster care ... diminished value.” Id. The Majority does not pause to explain what it has in mind when it says “normally,” how diminished this value must be, or how a juvenile court is to calculate it, without engaging in the impossible “mental gymnastics” criticized one page earlier.
This “diminished value” statement does not only undermine the entire opinion; it also creates uncertainty for future cases, in which parents, whose children were erroneously found CINA, placed in foster care, or subjected to a particular permanency plan, will undoubtedly rely on the statement to *724argue that their children’s “time and improvement in foster care [be given] diminished value,” whatever that value may be. I do not think that is the result the Majority was looking for in holding that “the best interests of the child do not permit the juvenile court to ignore the reality of a child’s life.” Id. at 719, 66 A.3d at 1046.
For these reasons, I concur in the result only.
Judge BARBERA has authorized me to state that she joins in this concurring opinion.